Title: From George Washington to Elias Boudinot, 24 June 1783
From: Washington, George
To: Boudinot, Elias


                  
                     
                     Sir,
                     Head Quarters Newburgh evening June 24th 1783
                  
                  It was not until 3 o’clock this afternoon, that I had the first intimation of the infamous and outrageous Mutiny of a part of the Pennsylvania Troops; it was then I received your Excellency’s Letter of the 21st by express, and agreeable to the request contained in it, I instantly ordered Three compleat Regiments of Infantry and a Detachment of Artillery to be put in motion as soon as possible; This Corps (which you will observe by the Returns, is a large proportion of our whole Force) will consist of upwards of 1500 effectives.  As all the Troops who composed this gallant little Army, as well those who were furloughed as those who remain in Service, are Men of tried fidelity, I could not have occasion to make any choice of Corps, and I have only to regret, that there existed a necessity they should be employed on so disagreeable a Service, I dare say however, they will on this and all other occasions, perform their duty as brave and faithful Soldiers.
                  While I suffer the most poignant distress in observing that a handful of Men, contemptable in numbers, and equally so in point of Service, (if the Veteran Troops from the Southward have not been seduced by their example) and who are not worthy, to be called Soldiers, should disgrace themselves as the Pennsylvania Mutineers have done by insulting the Sovereign Authority of the United States and that of their own; I feel an inexpressible satisfaction, that even this behaviour cannot stain the name of the American Soldiery, it cannot be imputable to, or reflect dishonor on the Army at large; but on the contrary, it will, by the stricking contrast it exhibits, hold up to public view the other Troops, in the most advantageous point of light; Upon taking all the circumstances into consideration, I cannot sufficiently express my surprise and indignation, at the arrogance, the folly and the wickedness of the Mutineers; nor can I sufficiently admire the fidelity the bravery and the patriotism, which must forever signalize the unsullied Character of the other Corps of the Army; for when we consider that these Pennsylvania Levies who have now mutinyed, and Recruits and Soldiers of a day, who have not born the heat and burden of the War, and who can have in reality very few hardships to complain of.  and when we at the same time recollect, that those Soldiers who have lately been furloughed from this Army, are the Veterans who have patiently endured hunger, nakedness and cold, who have suffered and bled without a murmur, and who with perfect good order have retired to their homes, without the settlement of their Accounts or a farthing of Money in their pockets, we shall be as much astonished at the vertues of the latter, as we are struck with horror and detestation at the proceedings of the former; and every candid Mind, without indulging ill grounded prejudices, will undoubtedly make the proper discrimination.
                  I intended only to wait until the Troops were collected and had occupied their new Camp, in order to make a full Report to Congress of the measures which have been taken in consequence of the Resolution of the 26th of May.  Notwithstanding the option which was given, in my answer to the Address of the Generals and Officers Commanding Regiments and Corps, which has been already sent to your Excellency, No Soldiers, except a very few whose houses are within the Enemy’s Lines, and a very small number of Officers, have thought proper to avail themselves of it, by remaining with the Army—A list of those who remain, is herewith transmitted.  The Men engaged to serve three years were then formed into Regts and Corps in the followig manner. viz. The Troops of Massachusetts composed 4 Regiments, Connecticut 1 Regt, New Hampshire 5 Companies, Rhode Island 2 Companies, Massachusetts Artillery 3 Companies and New York Artillery 3 Companies, the total strength will be seen by the Weekly state, which is also forwarded.
                  The Army being thus reduced to merely a competent Garrison for West Point, that being the only object of importance in this quarter, and it being necessary to employ a considerable part of the Men in building an Arsenal and Magazine at that Post, agreeably to the directions given by the Secretary at War—the Troops accordingly broke up the Cantonment yesterday, and removed to that Garrison where Majr General Knox still retains the Command.  The Detachment which marches for Philadelphia, will be under the orders of Majr Genl Howe—Majr Genl Heath having, at his own particular request, retired from the field.  The Brigadiers now remaining with the Army, are Patterson, Huntington and Greaton; besides the Adjutant General.  Thus have I given the present state of our Military Affairs, and hope the Arrangements will be satisfactory to Congress.  I have the honor to be Your Excellency’s Most Obedient Servant
                  
                     Go: Washington
                  
                  
                     P.S.  Should any thing turn up, which may prevent the necessity of the Troops proceeding to Philadelphia; I am to request your Excellency will send the earliest intimation to the Commanding Officer—that the Detachment may return immediately.  The Route will be by Ringwood, Pompton, Morristown, Princeton and Trenton, on which your Express may meet the Corps.
                  
                  
               